Although it is my opinion that this court could now well consider all mitigating circumstances urged, respondent's efforts to make restitution, the illegal disbarment already suffered, and his conduct since the commission of the act which required proceedings in this court, and that so considered a less severe order would be ample and just under all the circumstances, nevertheless I find it possible to concur upon the theory that this court is not now considering such matters, but may properly consider them in support of application for reinstatement, if later made.